Name: Council Decision (EU) 2019/1093 of 26 June 2019 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2019 and a revised ceiling for the annual amount for 2020
 Type: Decision
 Subject Matter: cooperation policy;  EU finance;  budget;  economic geography;  EU institutions and European civil service
 Date Published: 2019-06-27

 27.6.2019 EN Official Journal of the European Union L 173/49 COUNCIL DECISION (EU) 2019/1093 of 26 June 2019 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2019 and a revised ceiling for the annual amount for 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (1), and in particular Article 7 thereof, Having regard to the Council Regulation (EU) 2018/1877 of 26 November 2018 on the financial regulation applicable to the 11th European Development Fund, and repealing Regulation (EU) 2015/323 (2), and in particular Article 19(3) and (4) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 19(3) of Regulation (EU) 2018/1877 (the 11th EDF Financial Regulation), the Commission is to present a proposal by 15 June 2019 specifying the amount of the second instalment of the contribution for 2019 and a revised annual amount of the contribution for 2019, in cases where that annual amount deviates from actual needs. (2) On 24 April 2019, in accordance with Article 46 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) sent to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 20(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous EDFs. Therefore a call for funds under the 10th EDF for the EIB and 11th EDF for the Commission should be made. (4) On 12 November 2018, the Council adopted Decision (EU) 2018/1715 (3), setting the annual amount of the Member States' EDF contributions for 2019 at EUR 4 400 000 000 for the Commission and at EUR 300 000 000 for the EIB. (5) Given that the Commission has proposed to carry out development and international cooperation for the period 2021-2027 with new implementation modalities, the Commission is decreasing its estimates of payments under the EDFs and therefore reduces by EUR 200 000 000 the ceiling for the annual amount for 2020, HAS ADOPTED THIS DECISION: Article 1 The individual EDF contributions to be paid by Member States to the Commission and the EIB as the second instalment for 2019 are provided for in the table set out in the Annex. Article 2 The ceiling for the annual amount of the Member States' EDF contributions for 2020 is hereby revised at EUR 4 700 000 000. It shall be divided into EUR 4 400 000 000 for the Commission and EUR 300 000 000 for the EIB. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 26 June 2019. For the Council The President G.L. GAVRILESCU (1) OJ L 210, 6.8.2013, p. 1. (2) OJ L 307, 3.12.2018, p. 1. (3) Council Decision (EU) 2018/1715 of 12 November 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2020, the annual amount for 2019, the first instalment for 2019 and an indicative and non-binding forecast for the expected annual amounts of contributions for the years 2021 and 2022 (OJ L 286, 14.11.2018, p. 30). ANNEX MEMBER STATES Key 10th EDF % Key 11th EDF % 2nd instalment 2019 (EUR) Total Commission EIB 11th EDF 10th EDF BELGIUM 3,53 3,24927 48 739 050,00 3 530 000,00 52 269 050,00 BULGARIA 0,14 0,21853 3 277 950,00 140 000,00 3 417 950,00 CZECHIA 0,51 0,79745 11 961 750,00 510 000,00 12 471 750,00 DENMARK 2,00 1,98045 29 706 750,00 2 000 000,00 31 706 750,00 GERMANY 20,50 20,57980 308 697 000,00 20 500 000,00 329 197 000,00 ESTONIA 0,05 0,08635 1 295 250,00 50 000,00 1 345 250,00 IRELAND 0,91 0,94006 14 100 900,00 910 000,00 15 010 900,00 GREECE 1,47 1,50735 22 610 250,00 1 470 000,00 24 080 250,00 SPAIN 7,85 7,93248 118 987 200,00 7 850 000,00 126 837 200,00 FRANCE 19,55 17,81269 267 190 350,00 19 550 000,00 286 740 350,00 CROATIA 0,00 0,22518 3 377 700,00 0,00 3 377 700,00 ITALY 12,86 12,53009 187 951 350,00 12 860 000,00 200 811 350,00 CYPRUS 0,09 0,11162 1 674 300,00 90 000,00 1 764 300,00 LATVIA 0,07 0,11612 1 741 800,00 70 000,00 1 811 800,00 LITHUANIA 0,12 0,18077 2 711 550,00 120 000,00 2 831 550,00 LUXEMBOURG 0,27 0,25509 3 826 350,00 270 000,00 4 096 350,00 HUNGARY 0,55 0,61456 9 218 400,00 550 000,00 9 768 400,00 MALTA 0,03 0,03801 570 150,00 30 000,00 600 150,00 NETHERLANDS 4,85 4,77678 71 651 700,00 4 850 000,00 76 501 700,00 AUSTRIA 2,41 2,39757 35 963 550,00 2 410 000,00 38 373 550,00 POLAND 1,30 2,00734 30 110 100,00 1 300 000,00 31 410 100,00 PORTUGAL 1,15 1,19679 17 951 850,00 1 150 000,00 19 101 850,00 ROMANIA 0,37 0,71815 10 772 250,00 370 000,00 11 142 250,00 SLOVENIA 0,18 0,22452 3 367 800,00 180 000,00 3 547 800,00 SLOVAKIA 0,21 0,37616 5 642 400,00 210 000,00 5 852 400,00 FINLAND 1,47 1,50909 22 636 350,00 1 470 000,00 24 106 350,00 SWEDEN 2,74 2,93911 44 086 650,00 2 740 000,00 46 826 650,00 UNITED KINGDOM 14,82 14,67862 220 179 300,00 14 820 000,00 234 999 300,00 TOTAL EU-28 100,00 100,00 1 500 000 000,00 100 000 000,00 1 600 000 000,00